127 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alberto Perez NORIEGA, Defendant-Appellant.
No. 96-50430.
United States Court of Appeals, Ninth Circuit.
Submitted October 20, 1997.**Decided October 24, 1997.

Appeal from the United States District Court for the Southern District of California JOHN S. RHOADES, Sr., District Judge, Presiding.
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Alberto Perez Noriega appeals pro se the revocation of his supervised release.  Noriega contends that he was denied his right to an impartial judge and that his supervised release was revoked due to a conspiracy to punish him by the district judge, the United States Probation Office, the Immigration and Naturalization Service. and the United States Attorney.


3
We reject these claims.  Noriega has provided no evidence showing that the judge was biased, see United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994), and has offered no facts from which a reasonable person could infer a conspiracy between the district judge, U.S. Probation Office, I.N.S. and U.S. Attorney.


4
Noriega also attempts to appeal the denial of his second 28 U.S.C. § 2255 motion.  We lack jurisdiction over the denial of Noriega's § 2255 motion because he did not file a notice of appeal within sixty days of the district court's order denying the motion.  See Fed.  R.App. P. 4(a).  Noriega's subsequent motion for reconsideration did not toll the time period for filing a notice of appeal because it was not filed within ten days of the district court's order.  See Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3